Respondent, in his petition for a rehearing, calls our attention to the fact that the appellant, in her notice of appeal, refers to the date of the entry of the order of nonsuit as being September 22d, respondent claiming that the record shows that such entry was in fact made on September 3d. He contends, therefore, that the appeal should not have been considered.
It is not as clear as it might be as to when the judgment of nonsuit was entered in the minutes of the court. We are inclined to think, however, that the first order was merely "a memorandum affording data from which a judgment . . . might be drafted," and that therefore the order of September 22d was the proper one from which to take the appeal. The supreme court so held in a similar case. (Ferris v. Baker, 127 Cal. 520, [59 P. 937].)
The appeal was in time even if the order of nonsuit was entered as claimed by respondent. The error complained of, even if it existed, could not possibly have misled anyone, for the notice of appeal identified the order appealed from with reasonable certainty. That is all that is required. (Code Civ. Proc., sec. 941b.) Such errors have always been disregarded. (See Weyl v. Sonoma Valley Ry. Co., 69 Cal. 202, [10 P. 510];Anderson v. Goff, 72 Cal. 65, [1 Am. St. Rep. 34, 13 P. 73];Paul v. Crugnaz, 25 Nev. 293, [57 P. 857, 60 P. 983, 47 L. R. A. 540]; British Bark Latona v. McAllep, 3 Wn. Ter. 332, [19 P. 131].)
The petition for a rehearing is denied. *Page 537